Citation Nr: 1760593	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-05 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for dementia.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his relatives, J.A. and A.A.


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Air Force from May 1964 to April 1968 and from May 1971 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran and his relatives, J.A. and A.A., appeared and testified at a hearing held before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  An October 2010 Board decision denied service connection for dementia finding that dementia was not shown in service or for many years thereafter and that it was likely related to the Veteran's alcohol abuse.  The Veteran was notified of that decision and apprised of his appellate rights but did not appeal or submit a motion to reconsider the denial.  

2.  The evidence received since the October 2010 Board decision that denied service connection for dementia is cumulative and redundant of previously considered evidence.


CONCLUSIONS OF LAW

1.  The October 2010 Board decision denying the Veteran's claim for service connection for dementia is final.  38 U.S.C. § 7103(a), 7105(b) (2012); 38 C.F.R. §§ 20.302, 20.1100 20.1103 (2017).

2.  Evidence received since the October 2010 decision is not new and material, and the previously denied claim for service connection for dementia is not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  Board decisions are final on the date of the date stamped on the face of the decision, unless the Chairman of the Board ordered reconsideration of the decision.  38 U.S.C. §§ 7103(a), 7104(b) (2012); 38 C.F.R. § 20.1100.  Here, the Veteran did not appeal the Board's October 2010 decision denying service connection for dementia and he did not file a motion to reconsider that denial.  As such, it is final.

An exception to the general rule that previously denied decisions may not thereafter be reopened and allowed is found in 38 U.S.C. § 5108.  This section provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220  1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

As indicated above, the Board's previous denial of the Veteran's claim in October 2010 is final.  As such, the Board will turn to the question of whether any new evidence submitted since that time is "material" as defined by statute and regulations.  As was the case in the prior adjudication, the Veteran contends that his exposure to certain chemical agents or solvents while serving on active duty ultimately caused the subsequent development of dementia.  

In an October 2011 statement, the Veteran indicated that his symptoms of dementia did not come all at once but began subtly while in service and included difficulty remembering things, body trembling, and stress pain.  He also reported exposure to numerous chemical agents at that time, to include methanol acetate and trichloroethylene, and indicated that he was treated in service for psychiatric symptoms.  Although this evidence is "new" in the sense that this specific statement was not of record at the time of the October 2010 Board decision, it is remarkably similar to the Veteran's testimony and the questioning of his representative at the August 2010 Board hearing.  At that hearing, the Veteran's representative discussed the Veteran's history of alcohol use, fainting spells, and dizziness that were present in service.  The representative also argued that the Veteran's exposure to chemicals in service could have played a key role in his symptoms that he had been suffering from ever since his time in service.

The Board ultimately finds that this October 2011 statement is cumulative of the evidence of record at the time of the October 2010 Board decision.  The Veteran's service treatment records documenting the Veteran's treatment for various psychological symptoms in service were of record at that time and the Veteran's October 2011 assertions largely restate the arguments and statements of his representative at the August 2010 Board hearing.  The Board finds that the October 2011 statement does not represent new and material evidence sufficient to reopen the Board's prior denial of service connection for dementia.

As indicated above, the Veteran attended an additional Board hearing in October 2016.  At that hearing, the Veteran's son testified that the Veteran's memory had been slowly fading away and that he was beginning to forget names of family members at times or get lost on an increasingly frequent basis.  J.A. also testified that the Veteran had told him that he had been exposed to chemicals while working on aircraft during his active duty service.  The Veteran confirmed at the hearing that he had been exposed to jet fuel while working on the flight line during active duty service.  This evidence is also "new" in that this October 2016 hearing testimony was not of record at the time of the October 2010 Board decision.  However, there is no question that the Veteran has a current diagnosis of dementia and the testimony regarding his current symptoms is duplicative and redundant to the evidence of symptoms and the lay statements regarding the Veteran's dementia that were of record at the time of the prior Board denial.  At that time, the record also contained lay statements regarding the Veteran's exposure to toxic substances while serving as a mechanic in the Air Force.  Accordingly, the Board does not find that this hearing testimony is "material" because it does not relate to a previously unestablished fact necessary to prove the Veteran's claim.

In an October 2017 post-hearing brief, the Veteran's representative also argued that two articles submitted by the Veteran represented new and material evidence sufficient to reopen the Veteran's claim for service connection.  As the representative suggested, the record does contain an article relating to trichloroethylene from the Wisconsin Department of Health Services website that was submitted in November 2011.  This article identifies possible health effects of exposure to this chemical solvent and identifies "neurological problems" as one such effect.  The record also contains a "Hazardous Substance Fact Sheet" prepared by the New Jersey Department of Health and Senior Services relating to exposure to methyl acetate.  Among other effects, this article indicates that that exposure to that chemical can cause dizziness, lightheadedness, nausea, and passing out.  Notably, however, it does not identify dementia or persistent cognitive impairment as a possible side effect of exposure to methyl acetate.  

The Board acknowledges that these articles were not of record at the time of the October 2010 Board decision and they are therefore "new" pursuant to VA regulations.  However, the Board ultimately finds that they are duplicative and cumulative of the general treatise evidence submitted at the time of the prior adjudication of the Veteran's claim for service connection.  Specifically, in August 2010, the Veteran submitted an article from Wikipedia relating to solvents.  That article related to the physical properties, classification, and health and safety consequences of solvents.  This article also explicitly identified toxicity to the nervous system and brain damage as possible effects of exposure to solvents.  

The newly-submitted articles from the New Jersey Department of Health and Senior Services and the Wisconsin Department of Health Services address the possible health effects of exposure to the specific solvents of trichloroethylene and methyl acetate.  In essence, these new articles merely restate a broad list of possible health effects of exposure to specific solvents that were described in the previously considered Wikipedia article, which focused on the health effects of exposure to solvents more broadly and which also identified the possibility of neurological symptoms or possible damage to the brain.  Accordingly, the Board finds that these new pieces of evidence are not "material" pursuant to Anglin, as they are cumulative of previously considered evidence.  Ultimately, as no new and material evidence has been submitted since the prior denial by the Board in October 2010, the Board must deny the Veteran's petition to reopen his claim for service connection for dementia.





ORDER

The petition to reopen a claim for service connection for dementia is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


